Detailed Office Action
	Applicant’s amendments and arguments dated 1/10/2022 has been entered and fully considered. Claims 1-2 are amended. Claims 3-4 are withdrawn from examination. Claim 1-4 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments have overcome specification and claim objections previously set forth in the non-final office action of 10/15/2021. These objections are withdrawn. Additionally, the USPTO has retrieved the foreign priority document. The priority date of this application has been established.
Applicant’s arguments that the amendments to claim 1 overcome the cited prior arts have been fully considered and found not to be persuasive (amendments of 1/10/2022, pages 8-11).
The Examiner notes that the amendments introduce a plurality feature in the recited shaping cavity and elongated structure. Applicant’s states that the advantage of this feature is the ability to form multiple structures at the same time.
The Examiner submits that this plurality feature and its advantage is well known in the art and obvious to one of ordinary skill in the art. It has been held that a mere duplication of working parts of a device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
evidentiary document of MANZOOR (US-2016/0208878), hereinafter MANZOOR. MANZOOR discloses that conventional compression mold has a plurality of elongated channels or cavities and can accommodate a plurality of elastomer members {[0043]}. This is the same feature that the amended limitations in the instant claim 1 recite. Therefore, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have implemented this plurality feature in the mold of the cited prior art. This rejection is detailed below in the 35 USC 103 section.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rubber" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 depends on claim 1 and is rejected as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over OMORI (JP-2013220581-A, and its English translation), hereinafter OMORI, in view of KUKICHI (JP-3801776-B2, and its English translation), hereinafter KUKICHI, as evidenced by MANZOOR (US-2016/0208878), hereinafter MANZOOR. Note that the italicized text below are the instant claim.
Regarding claim 1, OMORI discloses A molding apparatus for forming a loop structure {[0001] O-ring is the loop structure, [0026] note the description of the molding apparatus},
OMARI only discloses that its molding apparatus is for forming one loop structure and is silent on plurality of structures in plurality of cavities in the mold apparatus (the limitation: “forming multiple loop structures each of which is shaped from a respective elongated structure from among elongated structures”).
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the loop structure and cavity in the mold of OMARI, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}. One would have been motived to introduce this feature in the mold of OMARI to increase the production speed.
Furthermore, the evidentiary document of MANZOOR discloses that conventional compression mold has plurality of elongated channels or cavities and can accommodate a plurality of elastomer members {[0043]}. This feature is well known in the art.
 The modified OMARI further discloses the molding apparatus comprising: a molding die comprising multiple shaping cavities for the shaping the multiple loop structures, respectively {[FIG. 2(b)] note 50 is the cavity, note that the modified OMARI as discussed above has multiple cavities}, 
each of the shaping cavities being configured to contain ends of the respective such that the ends are in contact with each other {[FIG. 2(e)] 5 is the molding die and both ends 11c and 21b are in contact with each other inside the mold, 21 is the elongated structure, note the plurality feature that is introduced into modified OMARI}, 
a heater configured to heat the molding die {[FIG 2(a)] 56 is the heating device or heater that heats mold 5(52), [0026]},
a press configured to pressurize ends of the elongated structures with the use of the heated molding die to proceed cross-linking reaction of the rubber, thereby bonding the ends of the respective elongated structure {[0002], [0026] note that 56 also acts as a press (the heating press), [0027] note teaching on crosslinking as the result of pressure and heat, [0001] note O-ring is made of rubber}.
OMORI teaches that this crosslinking can be further assisted in an oxygen removed (i.e. vacuum) atmosphere to affect additional crosslinking {[0033]}. However, OMORI is silent on the detailed structure of an apparatus to perform this additional crosslinking. Therefore, one of ordinary skill in the art would have been highly motivated to look to prior art and determine an appropriate approach and apparatus to perform this additional crosslinking.
In the same field of endeavor that is related to pressure molding of a rubber component, KUKICHI discloses a liftable housing comprising a lower part having an opening {[0004] note the teaching on a surrounding frame that is the housing, [FIG. 1] 6 is the liftable housing; its lower part 6a has an opening}, 
the liftable housing defining a containment space configured to house the molding die and the elongated structures when the liftable housing is lowered {[FIG. 2] this is the lowered state of the housing 6 and a confined space is created where the mold 5 sits, note that modified OMORI, as disclosed above, teaches that the elongated structures are located in the mold}; 
a pump configured to depressurize and degas the containment space {[0004] note the teaching of vacuum source that is the pump, [0006] note the teaching that numeral 8 communicates with a vacuum source that is not shown, [FIG. 2] note that 8 depressurizes the chamber 6}; 
and an elevator configured to lift and lower the liftable housing {[FIGs. 1 and 2] note the lifting device 7/7a that moves up and down and cause the housing 6 to be lifted or lowered}.	At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the housing/lifting/degassing device of KUKICHI in the apparatus of modified OMORI. As disclosed above, one of ordinary skill in the art would have been highly motivated to look to prior art and determine an appropriate apparatus to perform the O-ring bonding of OMORI in an oxygen starved atmosphere. KUKICHI is such prior art.
Furthermore, as disclosed by KUKICHI, the advantage of this device is that the molding of a rubber piece (such as O-ring of OMORI) can take place in an air-starved atmosphere so that air bubble are prevented from being entrained in the rubber material; otherwise a defective part will be produced {[0004]}.
[FIG. 2] 56} will be located in the housing or the containment space thus disclosing the limitations of “a heater in the containment space” and “a press in the containment space”.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over OMORI and KUKICHI as applied to claim 1 above, and further in view of FUJITA (JP-2002120231-A, and its English translation), hereinafter FUJITA. Note that the italicized text below are the instant claim.
Regarding claim 2, combination of OMORI and KUKICHI discloses all the limitation of claim 1. OMARI further discloses coolers located at opposing sides of the heater {[0026], [FIG. 1(a)] coolers 57/58 are located on the opposing sides of heater 56}; 
wherein the heater device is configured to heat a longitudinal center of the molding die in which the ends of the elongated structures are located, and wherein the coolers are configured to cool longitudinal ends of the molding die {[FIG. 1(e)] heater 56 heats the longitudinal center of mold 5 where the end 11c and 21b are located, 57 and 58 cool the both ends of mold 52}.
Combination of OMORI and KUKICHI, however, is silent on disposing a heat shield or insulating material between the heater and the two ends of coolers.
In the same filed of endeavor that is related to a rubber loop manufacturing apparatus, FUJITA discloses and heat shields interposed between the heater and the coolers {[0005], [0007], [0012]}.

As disclosed by FUIJITA, the advantage of this sandwiched insulation layer is that the cooling zone and the heating zone can be clearly separated, thus preventing formation of a mild region where high and low temperature are mixed resulting in a half-vulcanized rubber part; as the result of this heat shield, the rubber loop can be reliably manufactured {[0005]}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748